Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenwood Thomas, Eric Banks, and Lanny Boddy (“Appellants”) appeal the district court’s order granting summary judgment in favor of the Mayor and City Council of Baltimore City in Appellants’ employment discrimination action. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Mayor and City Council of Baltimore City, No. 1:1 l-cv-02479-JKB (D.Md. Apr. 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.